While a motor common carrier claiming bona fide the benefits of sub-paragraph (b) of Section 206 of the Federal Motor Carrier Act of 1935 (Title 49, U.S. Code Annotated, Sections 301 to 327, both inclusive, 49 U.S. Statutes 543), to continue its already begun interstate commerce haulage operations until its pending application to the Interstate Commerce Commission for a permanent Certificate of Convenience and Necessity has been heard, considered and decided pursuant to applicable United States statutes and regulations, possesses a Federal Statutory right amounting to a Federal status that is entitled to legal and equitable protection in appropriate litigation (L.  L. Freight Lines, Inc., v. Florida Railroad Commission, 124 Fla. 579, 169 Sou. Rep. 370), yet such Federal right is of transient and temporary character only until the permanent status of the applicant under subparagraph (b) of Section 206, supra, has been duly investigated and finally decided by the Interstate Commerce Commission according to applicable United States law, so there is no duty on the Florida Railroad Commission to grant its own Certificate of Public Convenience and Necessity for the interstate operation involved until after the Interstate Commerce Commission of the United States has finally decided the permanent status of the applicant under Federal law.
Therefore the alternative writ of mandamus in this case is denied, without prejudice, however, to the right of the relator to renew its application if and when its permanent status under the Federal, 1935, Motor Common Carrier Act has been finally decided.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and BUFORD, J.J., concur. *Page 821